Citation Nr: 1125337	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a right knee injury, anterior cruciate ligament reconstruction and subtotal medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from August 1999 to January 2000 and from July 2003 to March 2004, in addition to periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the RO in Fargo, North Dakota

This case was previously remanded by the Board in February 2008 and January 2010 and is now ready for disposition. 


FINDING OF FACT

The Veteran's right knee disorder is the result of his active service. 


CONCLUSION OF LAW

Residuals of a right knee injury, anterior cruciate ligament reconstruction and subtotal medial meniscectomy were incurred in or caused by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

In the present case, the Veteran claims a right knee disability, including an April 2004 right knee injury and surgery subsequent to service, as residuals from an injury in service.  As noted above, the Veteran had periods of active service as well as periods of ACDUTRA and INACDUTRA. Prior to his second period of active service, in February and March 2003, the Veteran noted in reports of medical history that he had sprained his right knee five months earlier.  Thus, raising the question of whether any current right knee disability may be a result of a preexisting disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Where a veteran served during a period of war or during peacetime service after December 31, 1946, he or she is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the following reasons, the Board finds that the presumption of soundness attaches, and that there is insufficient evidence to rebut that presumption.  First, the only mention of a preexisting disorder is in the Veteran's own report of medical history.  There are no medical records or other objective evidence that the Veteran had a preexisting right knee disability prior to his second period of active service, from July 2003 to March 2004.  Moreover, even with his self-report of a right knee injury, he was found fit for deployment in July 2003.  

The Board acknowledges that a mere self-report of a preexisting condition, such as a right knee sprain, is not always an adequate basis for rebutting the presumption of soundness upon service entrance.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A. § 1111).  However, there is no strict standard that a self-report without contemporaneous clinical evidence can never rebut the presumption of soundness.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (noting that in cases in which a later medical opinion is based on statements made by the veteran about the preservice history of his condition, contemporaneous clinical evidence and recorded history may not be necessary).  

The Board acknowledges that the Veteran is competent to report a right knee injury as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board accords his statements, including whether the injury was actually a sprain, and any lasting effects of the injury, limited probative value particularly in light of the July 2003 service physician's determination that the Veteran was fit for deployment.      

Having found that the presumption of soundness attaches, and that it has not been rebutted, the Board will consider whether the Veteran's disorder succeeds on a direct basis. 

As noted above, the Veteran has a current right knee disability involving residuals of a right knee injury, anterior cruciate ligament reconstruction and subtotal medial meniscectomy.  Specifically, the Veteran reported, and outpatient treatment records confirm, that he injured his knee playing lacrosse approximately one month following service.  His injury was so severe that it required immediate surgery including anterior cruciate ligament reconstruction and subtotal medial meniscectomy.  Therefore, Shedden element (1) has been met. 

Next, service treatment records are silent as to complaints of a right knee injury in service.  However, the Veteran has reported that he injured his right knee during physical training (PT) during his second period of service.  Rather than complain of an injury during a specific date of PT, he has reported general pain and difficulty with his right knee during PT. He has also submitted buddy letters that confirm observations of the Veteran's complaints regarding the right knee in service.  

Significantly, the Veteran also submitted email correspondence with a medic regarding his difficulty with his right knee, before he was transferred to a particular installation in Bosnia.  The medic recalled having advised the Veteran to ice and wrap his knee.  The Veteran reported in the email correspondence that he was unable to follow up with sick call because his transfer to the other installation in Bosnia happened so quickly.  Further, he indicated that there was only one medic at the installation to which he was transferred.  The medic who participated in the email correspondence did not dispute the Veteran's contentions.  The Board affords the email correspondence significant probative value. 

The Board again notes that the Veteran is competent to report an injury as it comes to him through his senses, as well as report his understanding of a particular method of treatment recommended by the medic.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Likewise, the Board observes that the Veteran's buddies and medic are competent to report their observations of the Veteran complaining of pain or difficulty during and following PT. The Board acknowledges that the buddy letters appear to be form letters however such does not negate the buddies' competency to report, or agree to form reported, observations.  The Board finds no basis or reason to impugn the veracity of these statements.  As such, the Board affords the buddy letters significant probative value. 

Moreover, having reviewed the record in its entirety, the May 2010 VA examiner determined that the Veteran injured his right knee doing physical training while preparing to go to Bosnia.  The Board places a high probative value on the examiner's opinion that the knee injury during PT is consistent with the Veteran's service.  Based on the foregoing, the Board finds that Shedden element (2) has been met. 

Next, service connection may be granted if there is a nexus between an in-service injury and a current disability.  As noted, the Veteran underwent a VA examination in May 2010.  Upon review of the claims file, including the Veteran's buddy letters, service treatment records, and physical examination of the Veteran, including X-rays, the examiner determined that it was at least as likely as not that the Veteran's current right knee disorder was due to physical training leading up to his deployment in Bosnia.  Thus, Shedden element (3) has been met. 

The Board finds no adequate basis to reject the competent medical evidence and VA medical opinion that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).   Indeed, significant deference is given to the Veteran's statements wherein he explained that he did not seek treatment for his right knee pain in service because he was transferred to an installation in Bosnia shortly following the increase in right knee symptomatology and that at the installation in Bosnia there was only one medic.  Instead, he chose to ice and wrap the knee himself.  The Board finds his explanation credible.  The Board also finds the Veteran's assertion of experiencing chronic knee pain since service to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

As such, service connection for residuals of a right knee injury, anterior cruciate ligament reconstruction and subtotal medial meniscectomy is granted.  


ORDER

Service connection for residuals of a right knee injury, anterior cruciate ligament reconstruction and subtotal medial meniscectomy, is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


